Case: 20-50707     Document: 00515776694         Page: 1     Date Filed: 03/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 11, 2021
                                  No. 20-50707                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Wesley Perkins, Non-fiduciary Arrestee and political
   "target",

                                                           Plaintiff—Appellant,

                                       versus

   Judge John Mischtian, County Court at Law 2, Bell
   County, Texas, Official and Individually; Bell County,
   Texas,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:20-CV-296


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Proceeding pro se, Wesley Perkins filed a civil complaint in the United
   States District Court for the Western District of Texas. After Perkins failed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50707      Document: 00515776694          Page: 2    Date Filed: 03/11/2021




                                    No. 20-50707


   to serve the defendants within 90 days or to timely respond to the district
   court’s order to show cause, the court dismissed the case for lack of proper
   service pursuant to Federal Rule of Civil Procedure 4(m). The court then
   denied Perkin’s Rule 60(b) motion for relief from judgment, and Perkins
   timely appealed.
          On appeal, Perkins raises no arguments as to why his claim should not
   have been dismissed for lack of proper service. Instead, Perkins contends
   that the district court judge should have been disqualified for reasons that are
   unclear, including because the court referred the matter to arbitration
   without Perkins’s consent. The court did not refer the case to arbitration.
   Finding Perkins’s arguments meritless, we AFFIRM.




                                          2